Citation Nr: 1720884	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

Entitlement to service connection for hypertension.

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes, and continuity of symptomology since separation from service has been established.

2.  Tinnitus originated in-service and has continued to this day.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify or Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran is being granted service connection for both of the claims being finally disposed of by this decision, and, therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  The Veteran testified at a personal hearing before the Board in November 2016 that he incurred in-service noise exposure from fire arms and artillery while serving in the Republic of Vietnam during the Vietnam War.  The Veteran claimed that as a result he began to manifest difficulty hearing upon separation of service.  The Veteran's testimony was corroborated by his wife who testified that she had known the Veteran for 53 years (since approximately November 1963), and that she recalled the Veteran's hearing being worse after he returned from his service in the Republic of Vietnam.  See Transcript.  

The Veteran underwent a VA examination in February 2012.  The examiner diagnosed the Veteran with bilateral hearing loss.  The examiner noted that the Veteran's service treatment records did not contain any valid or reliable audiometric data at enlistment or separation, and the examiner was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss.  The Veteran's speech discrimination score was 94 percent in the right ear and 86 percent in the left.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
55
60
LEFT
10
10
10
60
65

Therefore, the weight of the evidence indicates that the Veteran has bilateral hearing loss, because his pure tone thresholds in his right ear are in excess of 40 decibels; and his speech recognition score was less than 94 percent in his left ear.  38 C.F.R. § 3.385.  

Given the presence of a current disability, the issue becomes whether the bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  To this end, the Veteran and his wife both provided credible lay reports of continuous symptomology since separation of service.  That is, they testified that they recalled noticing that the Veteran's hearing acuity worsened in service.  As noted by the VA examiner, there was no by valid audiometric testing at the Veteran's separation from service.   However, such is not necessary when there is credible evidence of continuity of symptomatology as is the case here which provides a bridge between the Veteran's military noise exposure and his eventual diagnosis of bilateral hearing loss based on audiometric testing.  Therefore, entitlement to service connection for bilateral hearing loss is granted.

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The Veteran testified at a personal hearing before the Board in November 2016 that he had experienced tinnitus since being exposed to military noise exposure in the Republic of Vietnam during the Vietnam War.  See Transcript.  Tinnitus is a type of disorder that has been found to be associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, and he has credibly reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms.  As such, the criteria for service connection for tinnitus have been met.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for peripheral neuropathy, erectile dysfunction and hypertension, which he believes was the result of either exposure to herbicide agents while serving in the Republic of Vietnam during the Vietnam War, or the result of his service connected ischemic heart disease.  Herbicide exposure has already been conceded.  

Peripheral neuropathy is a condition that is presumed to relate to a period of service if the Veteran is exposed to herbicide agents, but only if the peripheral neuropathy began to manifest to a compensable degree within one year of the last exposure.  38 C.F.R. §§ 3.307, 3.309.  The Veteran has a diagnosis of peripheral neuropathy but not as early as one year after the most recent exposure to herbicide agents.  The Veteran, however, may also attempt to directly prove a medical nexus between peripheral neuropathy and exposure to herbicide agents even if the criteria for presumptive service connection have not been met.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, a November 2016 private opinion suggested that the Veteran's peripheral neuropathy was related to a period of service, but without sufficient rationale to afford the opinion significant probative value.  Nevertheless, the Board finds that this medical statement does trigger VA's duty to assist.  Therefore, this matter must be remanded in order to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In November 2016, Dr. Barnett wrote that he had treated the Veteran for 28 years for hypertension, erectile dysfunction and peripheral neuropathy.  He stated that he strongly believed that these conditions were the result of his contact with dioxin in Vietnam.  He noted that he had been requested to send medical journals showing the link between dioxin and hypertension which leads to erectile dysfunction, but he asserted that as a "healthcare professional" he knew there was a link, and he suggested that the government had the results of the hazards of dioxin.  He submitted a similar letter in September 2013 regarding erectile dysfunction.  

While these letters suggest the possibility of a link, there is no coherent rationale provided to support the doctor's conclusions.  It is true that the National Academies of Sciences, Engineering, and Medicine reviews all the literature regarding dioxin/exposure to herbicide agents every two years and makes recommendations to the Secretary of VA.  See National Academies of Sciences, Engineering, and Medicine. 2016. Veterans and Agent Orange: Update 2014. Washington, DC: The National Academies Press (herein after Veterans and Agent Orange).  However, neither hypertension nor erectile dysfunction has been added to the list of presumptive conditions.  As such, given that the National Academies has reviewed the published evidence, a probative nexus opinion requires more than the conviction of a medical professional to support a grant of service connection.  Nevertheless, Dr. Barnett's opinion does trigger the duty to obtain a medical opinion. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  When did the Veteran's peripheral neuropathy first begin to manifest, and what symptoms were present when it first began to manifest?  Why?

1b.  Is it at least as likely as not (50 percent or more) that the Veteran's peripheral neuropathy either began during or was otherwise caused by his military service, to include as a result of exposure to herbicide agents?  Why or why not? 

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of exposure to herbicide agents?  Why or why not? 

1d.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension was proximately due to or aggravated by a previously service-connected disability to include ischemic heart disease?  Why or why not?

1f.  Is it at least as likely as not (50 percent or more) that the Veteran's erectile dysfunction either began during or was otherwise caused by his military service, to include as a result of exposure to certain herbicide agents?  Why or why not?

In answering these questions, the examiner should address the opinions from  Dr. Barnett in September 2013 and November 2016 opinion (available in VBMS: Document Type: Medical Treatment Record - Non-Government Facility) a

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


